Exhibit 10.2

AMENDED AND RESTATED EXECUTIVE SEVERANCE

AND CHANGE OF CONTROL LETTER

AGREEMENT (“Agreement”)

by and between

ChannelAdvisor Corporation (“ChannelAdvisor” or a “party”)

and

S. Scott Alridge (“You(r)” or a “party”)

May 23, 2013

Dear Scott:

This Agreement is to set forth the severance terms if Your employment with
ChannelAdvisor is terminated under different scenarios. You are not eligible to
receive the benefits hereunder until you have been in continuous employment with
ChannelAdvisor for one year. This Agreement amends and restates in its entirety
the Executive Severance and Change of Control Letter Agreement between You and
ChannelAdvisor dated July 1, 2009 and is effective as of the date above.

 

1. Definitions

“For Cause” termination shall mean the termination of Your employment for
(i) Your conviction of, or plea of nolo contendere to, a felony involving fraud,
moral turpitude or dishonesty; (ii) Your willful participation in a fraud or act
of dishonesty against ChannelAdvisor, or Your breach of Your fiduciary duty to
ChannelAdvisor, which results in material harm or damage to ChannelAdvisor;
(iii) willful violation of a reasonable ChannelAdvisor written policy that
causes material harm or damage to ChannelAdvisor that is not cured within thirty
days after written notice thereof or (iv) Your intentional damage to
ChannelAdvisor’s real and intellectual property which results in harm to
ChannelAdvisor.

“Good Reason” resignation by You for good reason is limited to the following:
(i) the forced relocation of You to a location that is outside of a 30 mile
radius of Morrisville, NC; or (ii) any reduction in Total Compensation which is
not a part of a general reduction or other concessionary arrangement affecting
all employees or affecting all senior executive officers on a pro rata,
equitable basis. In each such event listed in (i) through (ii) above, You shall
give ChannelAdvisor notice thereof within ninety (90) days of the initial
existence of the event, after which date ChannelAdvisor shall have no less than
thirty (30) days to cure the event which would otherwise constitute Good Reason
and You must terminate Your employment with the Company for such Good Reason no
later than one (1) year after the initial existence of either of the events
described above.

“Change of Control” shall mean a merger or consolidation of ChannelAdvisor, a
sale of more than 50% of the outstanding stock of ChannelAdvisor, or the sale or
other disposition of all or substantially all of ChannelAdvisor’s assets to a
third party.

“Resignation” shall mean your self-determined discontinuation of employment from
ChannelAdvisor with the exception of ‘Good Reason’ as defined above.

“Termination Date” shall mean the date your employment at ChannelAdvisor ends.

 

1.



--------------------------------------------------------------------------------

2. Severance Details

A) If ChannelAdvisor terminates your employment For Cause or you submit your
Resignation, You shall not be entitled to any of the severance benefits in 2(B)
or 2(C) below. On the next regularly scheduled payroll date after the
Termination Date, ChannelAdvisor shall pay you (i) all accrued and unpaid salary
up to the Termination Date; (ii) all accrued and unpaid time off; and (iii) all
of your outstanding expenses provided that you submit invoices regarding the
same (collectively, the “Employment Termination Payments”).

B) If ChannelAdvisor terminates your employment, except For Cause, or you
terminate your employment for Good Reason, and provided that such termination of
employment constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)) (a “Separation From Service”), You will receive
the Employment Termination Payments, and, subject to (1) Your satisfaction of
the one year continuous employment eligibility requirement, and (2) Your
execution and nonrevocation within the permitted revocation period of a waiver
and release/terms of severance in material and substantial conformity with the
form attached hereto as Attachment 1 (“Severance Agreement”) within sixty
(60) days following the date of your termination of employment with
ChannelAdvisor, ChannelAdvisor hereby agrees to:

 

  (1)

Pay to You a payment equal to: (a) three (3) months of your base compensation
(“Base Compensation”) plus one month of your Base Compensation per Year of
Service (defined below) up to a total maximum of twelve (12) months of Base
Compensation and (b) one calendar quarter of Your then current variable/bonus
compensation calculated at 100% achievement plus a prorated share (for the
period from the beginning of the respective calendar quarter to Your Termination
Date) of Your then current quarterly variable compensation calculated at 100%
achievement. You are given credit for a “Year of Service” for every calendar
year You complete from the date of Your hire until Your Termination Date,
rounded up to the nearest whole year if You are 6 months and a day or more into
Your current Year of Service. Payment of the amount in this Section 2(B)(1)
shall be made in a one-time lump sum payment on the sixtieth (60th) day
following your Termination Date subject to ChannelAdvisor receiving, and You not
revoking within the permitted revocation period, your executed Severance
Agreement before such sixtieth (60th) day; and

 

  (2) Pay You a monthly payment (made no later than the last calendar day prior
to the month in which the premiums are to be paid by You) for a period of 12
months to cover COBRA payments for medical and dental insurance “grossed up” to
account for state and federal taxes at a tax rate assuming highest applicable
tax rates without any allowances. If You receive employment elsewhere that
includes one or both of these benefits then upon the first date You are eligible
to receive such benefits, you shall promptly notify ChannelAdvisor in writing.
Upon receipt of your notice, ChannelAdvisor shall cease payment for any benefits
that are being provided by your new employer. If You delay in notifying
ChannelAdvisor of such change in benefits status, You shall be responsible to
return all overpayments received (net of taxes); and,

 

2.



--------------------------------------------------------------------------------

  (3) One quarter of a year (3 months) acceleration of vesting of all stock
options granted to You as of the Termination Date. ChannelAdvisor shall pass any
required corporate actions needed as of Your Termination Date to perfect the
stock option matters set forth in this Section 2(B)(3); and

 

  (4) Extend the exercise period for all stock options until two (2) years from
your Termination Date, but in no event will the exercise period extend beyond
the original term of the option. ChannelAdvisor shall pass any required
corporate actions needed as of Your Termination Date to extend the exercise
period as described above in this Section 2(B)(4).

C) If there is a Change of Control event and if, within the period during the
six (6) months before or the one year after the closing of such Change of
Control, ChannelAdvisor (or the acquiring entity) (i) terminates Your
employment, except For Cause, or (ii) You terminate Your employment for Good
Reason, in each case provided that such termination of employment constitutes a
Separation From Service, You will receive the Employment Termination Payments,
and, subject to the one year continuous employment eligibility requirement, and
Your execution and nonrevocation within the permitted revocation period of a
waiver and release/terms of severance in material and substantial conformity
with the form attached hereto as Attachment 1 (“Severance Agreement”) within
sixty (60) days following the date of your termination of employment with
ChannelAdvisor, ChannelAdvisor agrees to provide You (1) the benefits in 2(B)1,
2 & 4 above, and (2) full acceleration of vesting of all stock options granted
to You as of the Termination Date, so that all such options shall be fully
vested and exercisable as of the Termination Date. ChannelAdvisor shall pass any
required corporate actions needed as of Your Termination Date to insure the
acceleration of your stock options as described above in this Section 2(C)(1).

For purposes of this agreement, the phrase “one year continuous employment
eligibility requirement” means that Your continuous service with ChannelAdvisor,
whether as an employee, director or consultant, is not interrupted or terminated
from your first date of employment with ChannelAdvisor through the one year
anniversary of such date; provided, however, that a change in the capacity in
which You render service to ChannelAdvisor as an employee, director or
consultant (provided that there is no interruption or termination of Your
service with ChannelAdvisor) will not be treated as a termination of your
continuous service; provided further that to the extent permitted by law, the
Board or the chief executive officer of ChannelAdvisor, in that party’s sole
discretion, may determine whether your continuous service will be considered
interrupted in the case of (1) any leave of absence approved by the Board or
chief executive officer, including sick leave, military leave or any other
personal leave; or (2) transfers between the Company, an affiliate of
ChannelAdvisor, or their successors. In addition, in no event will You be
entitled to the payments and benefits under both Sections 2(B) and 2(C), and
upon the occurrence of a Change of Control, Section 2(C) supersedes and replaces
Section 2(B) in its entirety and Section 2(B) will no longer be in effect.

 

3.



--------------------------------------------------------------------------------

3. Change of Control with No Termination.

If there is a Change of Control event and there is no termination of Your
employment as described above, then you shall receive one (1) year of
acceleration effective at the closing of the Change of Control. ChannelAdvisor
shall pass any required corporate actions needed as of Your Termination Date to
extend the exercise period as described above in Section 3. For the avoidance of
doubt, this shall be additive to the benefits resulting from the termination
events contemplated in Sections 2(A-C); however, since in Section 2(C)(1) full
acceleration occurs, no further acceleration may be added by this Section 3;

 

4. Compliance with Section 409A of the Code.

It is intended that all of the payments payable under this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
provided under Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. If not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A of the Code, and incorporates by reference all required definitions
and payment terms. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Your right to receive any installment payments under this Agreement (whether
severance payments, expense reimbursements or otherwise) will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement will at all times be considered a
separate and distinct payment. Notwithstanding any provision to the contrary in
this Agreement, if You are deemed by ChannelAdvisor at the time of your
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, and if any of the payments, including the
severance benefits provided under this Agreement, upon Separation From Service
set forth herein and/or under any other agreement with ChannelAdvisor are deemed
to be “deferred compensation,” then to the extent delayed commencement of any
portion of such payments is required to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code and the related adverse taxation under
Section 409A of the Code, such payments will not be provided to You prior to the
earliest of (i) the expiration of the six (6)-month period measured from the
date of Your Separation From Service with ChannelAdvisor, (ii) the date of Your
death or (iii) such earlier date as permitted under Section 409A of the Code
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph will be paid in a lump
sum to You, and any remaining payments due will be paid as otherwise provided in
this Agreement or in the applicable agreement. No interest will be due on any
amounts so deferred.

 

5. General.

This Agreement constitutes the entire agreement between the parties with respect
to termination of your employment with ChannelAdvisor as set forth herein except
for that certain ChannelAdvisor Standard Terms of Employment between You and
ChannelAdvisor dated March 18, 2002, as amended, and ChannelAdvisor Corporation
Special Terms and Conditions of Employment between You and ChannelAdvisor, dated
March 18, 2002 as may be amended from time to time. If there is a conflict
between the terms of this and any other agreement between You and
ChannelAdvisor, this Agreement shall control. Any amendments to this Agreement
and any material changes to Attachment 1 hereto, must be in writing and executed
by both parties.

 

4.



--------------------------------------------------------------------------------

This Agreement may be entered into by each party in separate counterparts and
shall constitute one fully executed Agreement upon execution by both You and
ChannelAdvisor. This Agreement shall be construed in accordance with the laws of
the State of North Carolina, without regard to conflict of laws principles. If
the parties enter into legal proceedings in dispute of any of the terms of this
Agreement, the losing party shall pay all reasonable legal fees of the
prevailing party. This Agreement is binding upon ChannelAdvisor’s successors
(whether by merger, sale of stock, or sale of all or substantially all its
assets).

 

Sincerely, CHANNELADVISOR CORPORATION

/s/ M. Scot Wingo

M. Scot Wingo Chief Executive Officer

Accepted and agreed to by:

 

/s/ S. Scott Alridge

S. Scott Alridge

 

5.



--------------------------------------------------------------------------------

Attachment 1 to the Executive Severance Letter Agreement

SEVERANCE AGREEMENT

This Agreement, containing a release and waiver among other terms, is made as of
the          day of             , by and between              (“Employee”) and
ChannelAdvisor Corporation for the benefit of its employees, officers and
directors, successors and assigns (herein, collectively and individually,
“ChannelAdvisor”).

1. Separation. Employee’s last day of work with ChannelAdvisor and Employee’s
employment termination date will be                      (the “Separation
Date”).

2. Payment to Employee.

(a) Salary and Expenses. Employee agrees that, upon payment by ChannelAdvisor
of:

 

  (1) Employee salary through                      to be paid on
                    ,

 

  (2) any applicable          quarter 20     commissions (or variable
compensation) to be paid on                     ,

 

  (3) INSERT ANY OTHER COMP DUE UP TO SEPARATION DATE

then Employee has received from ChannelAdvisor all salary [and commissions (or
variable compensation)] due to Employee, and that no further amount shall be due
related to salary compensation. Employee further agrees that Employee will be
paid, by                     , for all accrued and unused vacation time due to
Employee in accordance with ChannelAdvisor policies and for all expenses.
Employee will receive these payments regardless of whether or not Employee signs
this Agreement.

(b) Expense Reimbursement. If Employee has been issued any ChannelAdvisor credit
or calling cards, ChannelAdvisor will cancel these card(s) effective as of the
Separation Date. Employee agrees that, on the Separation Date, Employee will
submit Employee’s final documented expense reimbursement statement reflecting
all business expenses Employee incurred through the Separation Date, if any, for
which Employee seeks reimbursement. ChannelAdvisor will reimburse Employee for
reasonable business expenses pursuant to its regular business practice.

(c) Severance Payment. In accordance with the terms of that certain Amended and
Restated Executive Severance and Change of Control Letter Agreement between

 

1.



--------------------------------------------------------------------------------

Employee and ChannelAdvisor dated                      (the “Severance Letter”)
ChannelAdvisor will pay Employee (a) $         which shall be paid in a one-time
lump sum payment on the sixtieth (60th) day following the Separation Date,
subject to ChannelAdvisor’s receipt of an executed copy of this Agreement within
the time periods set forth in Paragraph 11; and (b) $        , which equals a
one quarter of variable compensation plus a pro rata portion of Employee’s
current variable/bonus compensation as further specified in the Severance Letter
which amount shall be paid in a one-time lump sum payment on the sixtieth
(60th) day following the Separation Date; and (c) a monthly payment (made no
later than the last calendar day prior to the month in which the premiums are to
be paid by Employee) in an amount equal to $        , for a period of 12 months
to cover COBRA payments for medical and dental insurance “grossed up” to account
for state and federal taxes at a tax rate assuming highest applicable tax rates
without any allowances. If Employee receives employment elsewhere that includes
one or both of these benefits then upon the first date Employee becomes eligible
to receive such benefits, Employee shall promptly notify ChannelAdvisor in
writing. Upon receipt of Employee’s notice, Company shall cease payment for any
benefits that are being provided by Employee’s new employer. If Employee delays
in notifying ChannelAdvisor of such change in benefits status, Employee shall be
responsible to return all overpayments received (net of taxes).

(d) Additionally, Employee will also be provided with outplacement services
through Right Management for [6] [12] months following the Separation Date, as
further detailed by Human Resources up to an aggregate maximum of $5,000.

(e) Withholding. Employee agrees that all payments made pursuant to this
Paragraph are compensation income and are to be made by ChannelAdvisor net of
applicable withholding and other employment related taxes, it being understood
that withholding on payments under Paragraph 2(c) shall be made at the lower of
Employee’s normal withholding rate or the statutory rate for lump-sum payments.

(f) No Other Payments Related to Employment. Employee agrees that upon payment
of the amounts specified in Paragraphs 2(a), (b) and (c) no further amounts
(including base salary, bonus, incentive or variable compensation, equity,
severance or benefits) are due to Employee by ChannelAdvisor for any cause or
reason with respect to, related to or arising from Employee’s employment with
ChannelAdvisor after the Separation Date except as otherwise set forth in this
Agreement.

(g) Stock Options. Exhibit B sets forth the number of options for shares of
ChannelAdvisor stock held by Employee (the “Options”) and vested as of the
Separation Date. Reference is made to the Severance Letter and additional stock
acceleration provisions and extended exercise provisions. Employee hereby
acknowledges that Exhibit B includes a complete list of all stock options held
by Employee as of the Separation Date. Upon expiration, Employee shall have no
further rights under the Options except as may be set forth in the stock plan,
option documents and the Severance Letter. Any notice to exercise the Options
should be provided to ChannelAdvisor within a reasonable period of time prior to
the expiration of the Options so as to permit filing of all necessary paperwork
prior to the expiration date.

 

2.



--------------------------------------------------------------------------------

3. Worker’s Compensation, 401(k) Plan and other Benefits. Employee understands
that this Agreement does not affect any rights Employee may have with respect to
any applicable Worker’s Compensation claims, but represents that as of the
execution of this Agreement Employee has no injuries or physical or mental
limitations, restrictions or impairments that preclude Employee from working in
any way and has not suffered any on-the-job injury for which Employee has not
already filed a claim. Employee understands that Employee’s right to participate
in all ChannelAdvisor employee benefit plans terminates on                     ,
except for medical and dental coverage, which terminates on
                    . Any benefits accrued and vested as of that date and which,
by their express terms, survive any termination of employment, shall survive in
accordance with their respective terms unless such terms are inconsistent with
the terms of this Agreement. With respect to the ChannelAdvisor 401(k) Plan (the
“401(k) Plan”), 401k Plan deductions will be taken from any severance payment,
unless the Employee indicates they do not want any 401k Plan deductions
withheld, subject to the terms of the 401(k) Plan. Following termination, the
plan administrator, will provide Employee with a rollover form. Subject to the
terms of the 401(k) Plan, if Employee has less than five thousand dollars
($5,000) in Employee’s account as of the date of termination, Employee will have
sixty (60) days to provide the plan administrator with directions for the
rollover of such amounts into a qualified retirement account. If Employee does
not provide the plan administrator with the required rollover instructions
within the sixty (60) day period, ChannelAdvisor may direct the plan
administrator to pay Employee all amounts held for Employee’s account, subject
to the terms of the 401(k) Plan. Employee will be responsible for all penalties
and taxes for such withdrawal. If the Employee has five thousand dollars
($5,000) or more in Employee’s account as of the date of termination,
ChannelAdvisor will continue to maintain Employee’s funds in the 401(k) Plan
until such time, if ever, as Employee directs the plan administrator to transfer
Employee’s funds or ChannelAdvisor terminates the entire plan and distributes
all assets to the respective beneficiaries, subject to the terms of the 401(k)
Plan.

4. Ongoing Obligations. Employee acknowledges that all obligations under the
applicable ChannelAdvisor Corporation Special Terms and Conditions of Employment
by and between ChannelAdvisor and Employee, dated on or about
                    , as amended, shall continue and shall remain in full force
and effect following Employee’s termination in accordance with the terms and
conditions of such agreement. In particular, Employee understands that all
obligations concerning non-disclosure and non-use of confidential information,
ownership of confidential information and work product, assistance after
employment and non-competition shall continue in accordance with such terms and
conditions of employment. If Employee no longer has a copy of such agreements,
upon request by Employee, copies can be provided by ChannelAdvisor.

5. Pre-Employment Excluded Work Product. If Employee listed certain excluded
pre-employment work product or creation (collectively, “Excluded Work Product”)
from

 

3.



--------------------------------------------------------------------------------

ChannelAdvisor Ownership in Employee’s Terms of Employment (see paragraph 4
above for reference), Employee represents and warrants that no Excluded Work
Product was ever included in any product, process, methodology, service, or
machine that Employee worked on or worked in conjunction with while employed
with ChannelAdvisor. Without limiting the preceding, if in the course of
Employee’s employment with ChannelAdvisor, Employee incorporated, whether
intentional or incidental, Excluded Work Product into a ChannelAdvisor product,
process, methodology, service, or machine, ChannelAdvisor is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, fully-paid,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, make (and own) derivative works of,
publicly perform, use, sell, import, and exercise any and all present and future
rights in such Excluded Work Product

6. Return of Property. By the Separation Date, Employee shall return to
ChannelAdvisor all property of ChannelAdvisor, whether tangible or intangible,
in Employee’s possession or control, including without limitation, the laptop
computer Employee has been using (without deletion of any information stored
thereon), company credit cards and calling cards, ChannelAdvisor office keys,
and any documents, disks, books, rolodexes (in paper or electronic form), or
other information, and all copies thereof. Please coordinate return of
ChannelAdvisor property with Kelly Mallam. Employee represents that as of the
Separation Date Employee does not have any other ChannelAdvisor equipment,
materials, resources or confidential information in Employee’s possession or
under Employee’s control. Receipt of the severance payment described in
Paragraph 2(e) of this Agreement is expressly conditioned upon return of all
ChannelAdvisor property, unless otherwise agreed in writing with ChannelAdvisor.

7. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by Employee and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) Employee may disclose this Agreement to
Employee’s immediate family; (b) Employee may disclose this Agreement in
confidence to Employee’s attorney, accountant, auditor, tax preparer, and
financial advisor; and (c) Employee may disclose this Agreement insofar as such
disclosure may be required by law.

8. Nondisparagement. Employee agrees not to disparage ChannelAdvisor and
ChannelAdvisor’s attorneys, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that Employee may respond
accurately and fully to any question, inquiry or request for information when
required by legal process. ChannelAdvisor and its directors, officers and
employees agree not to disparage Employee in any manner likely to be harmful to
the goodwill and good reputation of Employee, provided that the ChannelAdvisor
may respond accurately and fully to any question, inquiry, or request for
information when required by legal process.

 

4.



--------------------------------------------------------------------------------

9. Inquiries. In consideration of the severance payment set forth in Paragraph
2(c) Employee agrees to answer in good faith, from time to time, inquiries from
ChannelAdvisor related to work undertaken by Employee during Employee’s
employment with ChannelAdvisor.

10. Waiver and Release.

(a) In consideration of the payments made pursuant to Paragraph 2(c) the
sufficiency of which is hereby acknowledged, Employee hereby voluntarily,
willingly, absolutely, unconditionally and irrevocably, releases and discharges
ChannelAdvisor (and its officers, directors, employees, agents and
representatives) of and from any and all debts, demands, actions, causes of
action, suits, promises, representations, contracts, obligations, claims,
counterclaims, defenses, rights of setoff, demands or liability whatsoever of
every name and nature, both at Law and in Equity [[Applicable only if over 40
including, by way of example and not limitation, rights and claims arising under
the Age Discrimination in Employment Act (the “ADEA”) of 1967, as amended, the
Older Worker Benefit Protection Act], Title VII of the Civil Rights Act of 1964,
as amended, Sections 1981 - 1983 of Title 42 of the United States Codes, the
Equal Pay Act of 1963, as amended, the Americans with Disabilities Act, and any
other state and federal employment discrimination laws, breach of contract
(including without limitation breach of contract to provide Employee with
additional stock in ChannelAdvisor), unpaid expenses or benefits, wrongful
discharge, interference with contract, breach of any ChannelAdvisor policy,
practice or procedure, negligence, Employee Income Retirement Security Act of
1974, as amended, loss of consortium, loss of fringe benefits, fraud,
misrepresentation, defamation and/or all other claims of tortious conduct) which
Employee or Employee’s successors in interest or assigns now have, ever have
had, or can, shall or may have, whether known or unknown, suspected or
unsuspected, against ChannelAdvisor arising from or in any manner related to
Employee’s employment, or the termination thereof, for whatever cause, by
ChannelAdvisor or arising from or relating to any other event occurring prior to
the date hereof; provided however that this waiver and release does not cover
any claim Employee may have for breach of the terms of this Agreement by
ChannelAdvisor and does not effect Employee’s right and ability to enforce the
terms hereof. Employee represents that Employee has no lawsuits, claims or
actions pending in Employee’s name, or on behalf of any other person or entity,
against ChannelAdvisor or any other person or entity subject to the release
granted in this paragraph. Notwithstanding the foregoing, Employee is not
releasing ChannelAdvisor from any obligation undertaken in any preexisting
obligation to indemnify Employee pursuant to the articles and bylaws of
ChannelAdvisor or applicable law. Also excluded from this Agreement are any
claims which cannot be waived by law. Employee is waiving, however, Employee’s
right to any monetary recovery should any governmental agency or entity, such as
the EEOC or the DOL, pursue any claims on Employee’s behalf.

(b) In consideration of the execution of this Agreement by Employee,
ChannelAdvisor hereby voluntarily, willingly, absolutely, unconditionally and
irrevocably, releases and discharges Employee of and from any and all debts,
demands, actions, causes of action, suits, promises, representations, contracts,
obligations, claims, counterclaims, defenses, rights of setoff; demands or
liability whatsoever of every name and nature, both at Law and in

 

5.



--------------------------------------------------------------------------------

Equity which ChannelAdvisor or its successors in interest or assigns now have,
ever have had, or can, shall or may have, whether known or unknown, suspected or
unsuspected, against Employee arising from or in any manner related to
Employee’s employment, or the termination thereof, for whatever cause, or
arising from or relating to any other event occurring prior to the date hereof.
ChannelAdvisor represents that ChannelAdvisor has no lawsuits, claims or actions
pending in ChannelAdvisor’s name, or on behalf of any person or entity, against
the Employee or any other person or entity subject to the release granted in
this paragraph. ChannelAdvisor warrants and covenants it shall maintain for at
least six (6) years following Employee’s Termination Date, liability insurance
coverage (Director’s and Officer’s liability insurance coverage or tail
coverage), sufficient to cover (but no less than $3 million dollars) Employee’s
actions as a director and/or officer of ChannelAdvisor with respect to matters
arising prior to or as of Employee’s Termination Date.

11. ADEA Waiver. Applicable only if over 40 Employee acknowledges that Employee
is knowingly and voluntarily waiving and releasing any rights Employee may have
under the ADEA, as amended. Employee also acknowledges that (i) the
consideration given to Employee in exchange for the waiver and release in this
Agreement is in addition to anything of value to which Employee was already
entitled, and (ii) that Employee has been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which Employee is eligible. Employee further acknowledges that Employee has been
advised by this writing that: (a) Employee’s waiver and release do not apply to
any rights or claims that may arise after the execution date of this Agreement;
(b) Employee has been advised hereby that Employee has the right to consult with
an attorney prior to executing this Agreement; (c) Employee has forty-five
(45) days to consider this Agreement (although Employee may choose to
voluntarily execute this Agreement earlier and, if Employee does, Employee will
sign the Consideration Period waiver below); (d) Employee has seven (7) days
following Employee’s execution of this Agreement to revoke the Agreement in
writing and actually delivered to Kelly Mallam at ChannelAdvisor; and (e) this
Agreement shall not be effective until the date upon which the revocation period
has expired unexercised, which shall be the eighth day after this Agreement is
executed by Employee (the “Effective Date”).

12. No Admission. This Agreement does not constitute an admission by
ChannelAdvisor of any wrongful action or violation of any federal, state, or
local statute, or common law rights, including those relating to the provisions
of any law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.

13. Reliance. Employee acknowledges and represents that in executing this
Agreement Employee is not relying, and has not relied, upon any representation
or statement not expressly set forth herein made by ChannelAdvisor, its agents,
employees, representatives, or agents with regard to the subject matter of this
Agreement

14. Waiver. No waiver of any right or remedy with respect to any occurrence or
event shall be valid unless it is in writing and executed by the waiving party,
and further no such valid waiver shall be deemed a waiver of such right or
remedy with respect to such occurrence or event in the future, and shall not
excuse a subsequent breach of the same team.

 

6.



--------------------------------------------------------------------------------

15. Successors and Assigns. This Agreement is binding upon the parties hereto,
and their respective heirs, successors and assigns.

16. Legal Review. Both parties have had an opportunity for legal review of all
terms of this Agreement. The parties agree that in interpreting any issues which
may arise, any rules of construction related to who prepared the Agreement shall
be inapplicable, each party having contributed or having had the opportunity to
contribute to clarify any issue.

17. Entire Agreement. Employee acknowledges that this Release and Waiver,
together with any agreements specifically referenced herein, contains the entire
agreement of the parties with respect to the subject matter hereof. Any
agreement between the parties purporting to amend a term or condition of this
Agreement shall, to be effective, be in writing and shall specifically identify
the Paragraph number of the term or condition to be changed, as well as
indicated the parties’ specific intent to amend that term or condition.

Please return this signed agreement by                     , otherwise, this
Agreement shall expire and Employee will forfeit any an all right to the
considerations described above.

IN WITNESS WHEREOF, the parties have freely and knowingly executed this
Agreement.

 

EMPLOYEE         CHANNELADVISOR CORPORATION

Name:  

 

    By:  

 

Date:  

 

      Its:  

 

Forwarding Address:        

 

       

 

       

 

7.



--------------------------------------------------------------------------------

Applicable only if over 40

CONSIDERATION PERIOD

I,                     , understand that I have the right to take at least 45
days to consider whether to sign this Agreement, which I received on
            , 201[    ]. If I elect to sign this Agreement before 45 days have
passed, I understand I am to sign and date below this paragraph to confirm that
I knowingly and voluntarily agree to waive the 45-day consideration period.

AGREED:

 

 

   

 

Employee Signature     Date

 

8.



--------------------------------------------------------------------------------

Exhibit B

Employee Vested Options

Please reference the next page for a summary of vested stock options

 

9.